Citation Nr: 1636483	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected perforation, tympanic membrane, left, healed.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected perforation, tympanic membrane, left, healed. 


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a Travel Board hearing in his July 2012 substantive appeal.  The hearing was ultimately scheduled for March 2016; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in connection with his claim in June 2010.  At that examination, the examiner indicated that the Veteran had a history of tympanic membrane perforation.  The examiner then stated that the Veteran has no true vertigo and that he has no fluctuation hearing loss.  Additionally, the examiner opined that the Veteran's auricle is normal, that the Veteran has no edema or infection, and that the Veteran's left tympanic membrane has some sclerosis. 

The Veteran was afforded another VA examination in October 2011 in connection with his claim for his tinnitus as secondary to his service-connected perforation, tympanic membrane, left, healed.  While the examination focused on the nature and etiology of the Veteran's tinnitus, the examiner discussed the Veteran's service connected perforated tympanic membrane.  At that examination, the examiner noted the Veteran's history of perforation, tympanic membrane, left, healed.  On physical examination, the examiner opined that the Veteran's auricle was within normal limits; his external ear was within normal limits; his external canal, mastoid, and tympanic membrane are all within normal limits.  Additionally, the examiner opined that there is no auricle deformity, aural polyps, middle ear infection, or effusion.  The examiner opined that the Veteran's tinnitus is not related to his perforated left tympanic membrane.  Finally, the examiner opined that the Veteran's left perforation of his tympanic membrane was quiescent, and that objectively the tympanic membrane is now healed.  

The Board finds that, liberally construed, the Veteran's July 2012 Substantive Appeal indicates a possible worsening of his disability picture following the October 2011 VA examination.  Specifically, the Veteran indicated that he continually has earaches and infections; continually has headaches and sinus problems; and occasionally has liquid draining from his ear.  The Veteran has also stated that he cannot sleep lying on his left side because of the pressure to his left ear.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of the Veteran's service-connected perforation, tympanic membrane, left, healed. 

Finally, in November 2011, the RO denied service connection for the Veteran's tinnitus.  Liberally construing the Veteran's August 2012 Substantive Appeal, he expressed disagreement with the RO's failure to grant service connection for tinnitus.  The RO has not addressed the issue of service connection for the Veteran's tinnitus in a subsequent statement of the case (SOC).  When the record contains a notice of disagreement as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet.App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC to address the issue of entitlement to service connection for tinnitus, to include as secondary to service-connected perforation, tympanic membrane, left, healed.

Thereafter, the Veteran should be afforded the opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected perforation of left tympanic membrane.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected perforation, tympanic membrane, left, healed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability pursuant to the schedule for rating disabilities.  Specifically, the examiner should discuss the Veteran's statements that he occasionally has liquid draining from his left ear; he continually has earaches and infections; he continually has headaches and sinus problems; and that he cannot sleep lying on his left side because of the pressure to his left ear.  In particular, the examiner should indicate whether those statements represent a manifestation of, symptomatology attributable to, or are complications of the Veteran's service-connected perforation, tympanic membrane, left, healed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review. 

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




